Title: From Alexander Hamilton to Simeon Baldwin, 1 May 1802
From: Hamilton, Alexander
To: Baldwin, Simeon


[New York, May 1, 1802. “Capt. Du Buisson who has obtained a decree of restitution of his vessel & cargo tells me that there are some obstacles, which he cannot explain, to his receiving the moiety of the proceeds reserved for the Captors, and remaining as he understands it in deposit with you. As he has solicited my aid which I have promised, you will oblige me by explaining as early as may be the situation of the business.” Letter not found.]
